Citation Nr: 0534196	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  99-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently evaluated at 
30 percent.  

(The matter of entitlement to financial assistance for the 
purchase of an automobile and adaptive automobile equipment, 
or for adaptive automobile equipment only, will be the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from September 1967 to May 1975, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In June 2000 and April 2004, the Board 
returned the case to the RO for additional development and 
the case was subsequently returned to the Board for further 
appellate review.  

By way of history, in a June 2000 decision, the Board denied 
service connection for numbness of the right foot, claimed as 
secondary to the service-connected residuals of the right 
knee injury.  Also, a rating decision dated in November 2002 
assigned a separate 10 percent evaluation for degenerative 
arthritis of the right knee.  In a statement from the veteran 
dated in December 2002, he expressed satisfaction with the 
decision regarding the evaluation for his degenerative 
arthritis of the right knee, but not the evaluation for the 
postoperative residuals of the right knee injury.  
Consequently, the Board does not have jurisdiction over the 
issue of the evaluation assigned for the degenerative 
arthritis of the right knee, and that issue will not be 
addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular 
evaluation used to evaluate the postoperative residuals of 
his right knee injury.

3.  The postoperative residuals of a right knee injury do not 
present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for postoperative residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71(a), 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify a claimant and any representative 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5103, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2005).  In this regard, letters to the veteran dated 
in September 2001 and February 2005 effectively satisfy the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Those letters satisfied the 
notification requirements by:  (1) Informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  

The Board acknowledges that these notice letters were 
provided to the veteran after the initial unfavorable 
decision in this case.  However, in another case involving 
the timing of such notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations the 
veteran has a right to content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Following each notice provided to the 
veteran additional evidence was accumulated and reviewed by 
the RO.  The RO continued the denial of the benefit sought 
and issued appropriate Supplemental Statements of the Case.  
The Board also notes that the veteran and his representative 
have not argued that any possible error or deficiency in the 
required notice has prejudiced him in the adjudication of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the regulations have been 
satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private and VA medical records identified by the 
veteran have been obtained and the veteran has been afforded 
VA examinations in connection with his claim.  Records from 
the Social Security Administration have also been obtained 
and the veteran's vocational rehabilitation folder is 
associated with his claims file.  Lastly, the veteran 
presented testimony in support of his claim at a hearing at 
the RO and in a video conference hearing that was before the 
Board.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the veteran's claim.  
Indeed in a statement from the veteran dated in April 2005, 
he stated that he had no other evidence to submit.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that the case is ready for 
appellate review.

Background and Evidence

Historically, a rating decision dated in July 1975 granted 
service connection for postoperative residuals of a right 
knee injury with arthritis.  A 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That 
decision was based on a review of service medical records and 
the findings of a VA examination.  With the exception of 
temporary total evaluations assigned by rating decisions 
dated in April 1992 and January 1993 under the provisions of 
38 C.F.R. § 4.30, the 10 percent evaluation remained in 
effect until an April 1993 rating decision increased the 
evaluation to 20 percent.  A rating decision dated in 
September 1993 further increased the evaluation to 
30 percent.  That evaluation has remained in effect since 
that time.  

In August 1997, the veteran requested an increased evaluation 
for his right knee disability.  The veteran related that he 
was having increasing problems with that leg and that his leg 
had become increasingly unstable.  He stated that at times it 
was to the point that he could not walk.  The veteran also 
related that he had lost feeling in his leg and that he 
experienced numbness and loss of sensation in his right foot.  
The veteran attached statements from employers which were to 
the effect that he had lost time from work on two occasions 
in February 1996 for medical reasons and that he had left 
work on several occasions due to the type of work that was 
available.  

VA medical records dated in 1996 and 1997 show the veteran 
was seen for complaints associated with his right lower 
extremity, including the knee.  Records pertaining to a 
hospitalization of the veteran in December 1996 show that he 
was admitted after experiencing a tingling sensation from the 
right hip down to the right ankle for about one week.  It was 
also noted that he had experienced some weakness over the 
right leg.  The veteran had been told he had diabetes 
mellitus.  The veteran stated that he had a right knee injury 
in 1968 and had received a surgical repair and that he also 
had an old back injury.  He reported that he had experienced 
no injury from falling down.  The diagnoses following the 
hospitalization were early diabetes mellitus; possible 
peripheral neuropathy of the right leg; and traumatic 
arthritis of the right knee, status post surgical repair in 
1968.  An outpatient record dated in February 1997 shows the 
veteran was seen with complaints of right knee pain and 
weakness.  The veteran reported that his knee gave way 
occasionally and the record noted that the joint was 
unstable.  An X-ray of the right knee dated in June 1997 
disclosed a plate and screw fixation of the tibial plateau 
fracture with medial articular space narrowing and secondary 
osteoarthritis.  There were also ossific fragments projected 
within the joint which might represent loose interarticular 
fragments.  No acute complications were identified.  A record 
dated in July 1997 showed that the veteran was referred to 
the rehabilitation medical service with complaints of his 
right knee giving way.  Physical examination disclosed weak 
extensor muscles of the right foot described as 2/5.  Testing 
revealed possible neuropathy of the peroneal nerve of the 
right lower extremity.

Records of a VA hospitalization of the veteran in April 1998 
show that he was admitted for complaints of right facial and 
arm numbness.  Examination revealed right facial droop and 
numbness involving the right face and arm, and to a much 
lesser extent the leg.  The discharge diagnoses were cerebral 
vascular accident and diabetes mellitus.  

A February 1998 report of a VA examination of the feet 
disclosed that following the examination, the diagnosis was 
numbness of the right foot and lower extremity, secondary to 
diabetes mellitus.  The examiner stated that it was his 
impression that the numbness was more than likely secondary 
to diabetes mellitus and not secondary to his 
service-connected knee.  

A report of a VA joint examination performed in February 1998 
showed the veteran related that he had been informed he 
needed a total knee replacement.  It was noted that the 
veteran had a brace but did not wear it because he stated he 
could not drive with the knee brace.  The veteran reported 
that his knee hurt all of the time, especially on rainy, cold 
weather days.  On examination of the right knee, the veteran 
had right medial and lateral incisions, as well as an 
anterior incision, secondary to his wedge resection.  The 
veteran had full extension with flexion to 130 degrees.  The 
ligaments were intact.  There was bilateral joint line pain.  
The examiner noted that the veteran was able to stand on his 
toes and heels and squat.  X-rays of the right knee showed 
evidence of degenerative joint disease.  The diagnosis 
following the examination was status post medial and lateral 
meniscectomy and wedge osteotomy of the right knee with 
degenerative joint disease.

A rating decision dated in August 1998 denied an evaluation 
in excess of 30 percent for postoperative residuals of a 
right knee injury with arthritis.  The veteran expressed 
disagreement with that decision and filed a Substantive 
Appeal after the issuance of a Statement of the Case.  

The veteran presented testimony at a hearing at the RO in 
February 1999.  At that hearing, the veteran offered 
testimony concerning the symptomatology he experienced in his 
right knee and the functional limitations his disability 
caused.  The veteran testified that a right knee replacement 
has been suggested.  

In a statement from the veteran dated in March 1999 he 
indicated that he had nothing further to add to his appeal 
and requested that his appeal be continued without delay.  

A statement from the veteran dated in February 2000 indicated 
that his previous vocational rehabilitation training was 
discontinued due to the fact that he lost his home, his job, 
and while trying to get back on his feet, he had a stroke.  
The veteran stated that being homeless, out of work, and ill, 
he had no way to continue his training.  

In June 2000, the Board denied service connection for 
numbness of the right foot, claimed as secondary to the 
service-connected right knee disability.  The Board also 
returned the issue of entitlement to an increased evaluation 
for the veteran's right knee disability for additional 
development including obtaining additional VA medical records 
and affording the veteran a VA examination.  

VA outpatient treatment records dated between March and 
July 2000 show no treatment for the veteran's right knee.  
Those records do show treatment for symptomatology associated 
with diabetes mellitus and residuals of a cerebral vascular 
accident.  

A report of a VA joints examination performed in June 2001 
showed the examiner reported that the veteran's present right 
knee condition was somewhat overshadowed by the veteran's 
sequelae to a stroke affecting his right side with weakness 
in his right arm and leg, dysarthria and some dysphasia.  It 
was noted that the veteran had experienced three strokes 
since 1998 with weakness on the right side and a mini stroke 
approximately three weeks ago, causing a relative degree of 
aphagia.  The veteran reported that he experienced numbness 
over the right knee and right lower extremity.  He also 
experienced aching in bad weather, but otherwise was not 
having rest pain.  The veteran reported stiffness and 
swelling, but did not complain of heat or redness.  He 
believed that the knees gave way and somewhat shifted more 
lateral to medial.  The veteran's wife said he had fallen 
twice, but she did not know whether it was due to the stroke, 
or due to the knee.  It was noted that the veteran's right 
lower extremity felt tired after standing in place, or after 
walking about the house with a limp.  The veteran utilized a 
prescribed brace, but was not using it at the time of the 
examination.  It was noted that the veteran walked slowly and 
unassisted.  He was not using a crutch or a cane.  The 
veteran reported that he experienced no flare-ups and he 
described no episodes of recurring dislocation or significant 
subluxation.  

On physical examination the veteran walked with a decided 
limp with a hemiplegic gait favoring the right lower 
extremity, bearing little weight on the right lower 
extremity.  The right arm was described as useless toward the 
side.  The right knee was swollen compared to the left, but 
it was not warm or hot.  There were multiple scars on both of 
the knees that were painless but numb over the previous sites 
of the arthrotomy.  There was no tenderness on pressure over 
the joint and no effusion or edema was present.  There was no 
guarding and the right lower extremity was described as weak.  
Range of motion was not painful, and in a sitting position, 
the veteran had 110 degrees of flexion, but when assisted by 
the examiner, flexion was obtained to 130 degrees and was 
painless.  The examiner noted that the veteran was simply too 
weak to complete a full range of motion.  The veteran could 
extend his right knee unassisted to minus 20 degrees, and 
assisted by the examiner, extension was accomplished to minus 
5 degrees without pain.  The examiner again commented that 
the veteran was too weak to extend further, and was limited 
by degenerative joint disease to extend further than negative 
5 degrees.  Testing for medial to lateral and lateral to 
medial stress, the veteran had one-plus instability lateral 
to medial varus.  The knee was stable otherwise laterally.  
The knee was also stable anteriorly to posteriorly.  Drawer's 
signs were negative and a maneuver was painless.  The 
maneuver for McMurray's was without pain.  The veteran had no 
abnormal shoe pattern or calluses on the feet from weight 
bearing.  The veteran was numb to the foot and ankle, and he 
had weakness to the ankle.  

The diagnosis following the examination was postoperative 
history of injury and meniscectomy in the right knee with 
multiple arthrotomies, wedge osteotomy and severe 
degenerative arthritis greatly limiting weight bearing and 
walking.  The examiner commented that, although the stroke 
with right-sided weakness greatly overshadowed the other 
weakness in the right lower extremity due to the knee, it was 
also apparent to the examiner that the function of the right 
knee had deteriorated since the earlier 1996 and 1998 
examinations.  

Private medical records dated between September and 
November 2001 showed no treatment for the veteran's 
service-connected right knee disability.  

VA outpatient treatment records dated between July 2000 and 
September 2002 reflect no treatment for the veteran's 
service-connected right knee.  

A rating decision dated in November 2002 reflects that the RO 
assigned a separate 10 percent evaluation for degenerative 
arthritis of the right knee and continued the 30 percent 
evaluation for postoperative residuals of a right knee 
injury.  In a statement from the veteran dated in 
December 2002, he stated that the RO's action satisfied his 
appeal with respect to the issue of degenerative arthritis of 
the right knee, but not the residuals of the postoperative 
residuals of the right knee injury.

The veteran presented testimony at a video conference hearing 
before the BVA in June 2003.  At that hearing the veteran's 
representative acknowledge that the veteran was receiving the 
maximum evaluation for his service-connected right knee 
disability, but asserted that he was having major problems as 
a result of that knee including pain, weakness and falling.  
Testimony was presented as to the symptomatology the veteran 
experienced and the treatment he received.  The veteran 
testified that he had fallen 4 or 5 times in the last six 
months, but that those falls did not require medical 
treatment.

In April 2004, the Board returned the case to the RO for 
additional development.  This development included notifying 
the veteran of the substance of the VCAA, obtaining any 
additional VA medical records not already of file, obtaining 
the veteran's vocational rehabilitation training folder, 
obtaining records from the Social Security Administration and 
affording the veteran an additional VA examination.  

VA outpatient treatment records dates between September 2002 
and April 2004 show treatment primarily for disorders other 
than the right knee.  A record dated in December 2002 shows 
the veteran was seen for complaints of right knee pain 
beginning the previous evening with no aggravating factor.  
It was noted that the pain had persisted and that the veteran 
was having difficulty ambulating.  The veteran's knee was 
swollen and slightly warm, but not red.  The lower leg was 
also swollen.  The assessment following the examination was 
arthritis of the right knee flared up/effusion.  

Records from the Social Security Administration showed the 
veteran was disabled as the result of late effects of 
cerebral vascular disease.  It was noted that the date the 
veteran's disability began was in March 1998.  

A report of a VA joint examination performed in December 2004 
show the veteran reported that he experienced right knee pain 
of a constant nature and that it was aggravated by 
activities, particularly walking more than about 50 feet or 
so.  The veteran also reported that he had some instability, 
and the veteran's wife pointed out the fact that the veteran 
had fallen from his knee giving out.  It was noted that the 
veteran had bruises on his right arm from a fall that had 
occurred several weeks ago.  The veteran reported a lack of 
endurance and easy fatigability on the right side.  The 
examiner noted that the veteran had a cerebral vascular 
disease in 1998, and the examiner indicated that the fatigue 
was thought to be extensively a result of the stroke, rather 
than problems with the right knee.  The veteran reported that 
he experienced periods of increased stiffness and pain in the 
knee, and his wife stated that this occurred only in the 
winter time, with the cold, wet weather, for which he had had 
a cortisone injection in the previous winter.  It was 
indicated that the veteran normally did not have a great deal 
of pain in the right knee, but that he had minimal pain in 
the knee most of the time.  

The examiner noted that the veteran did not use a brace or a 
cane, and noted that he was unable to use a cane in the right 
hand because of the cerebral vascular accident.  As for 
dislocations and recurrent subluxation, the examiner 
indicated that there were none.  As for functional 
limitations, the effects on his usual occupation and daily 
activities, it was noted that the veteran had not been 
employed since 1998 because of the cerebral vascular accident 
which left him aphasic and dysarthric with a partial right-
sided hemiparesis.  It was indicated that the veteran was 
able to perform some chores around the house, and according 
to the veteran's spouse, he was able to sweep, vacuum and do 
light household chores for about 15 to 20 minutes at a time, 
and then had to sit down because of right-sided weakness.  He 
was able to walk the dog in short increments, described as 
walking for a few minutes or a few feet, stopping and 
waiting, and then going on as he was able.  It was noted that 
he was able to actually walk the dog for more than 
20 minutes, stopping as he went about 50 feet.  It was 
reported that the veteran was able to ride a lawnmower to cut 
the grass in the summertime.  

On physical examination, the right knee was hypertrophied in 
appearance.  The circumference was a centimeter greater than 
the circumference of the left knee.  There were multiple 
scars on the medial aspect and posterior aspect of the knee 
that was slightly hypopigmented.  They were not raised or 
depressed and there was no adherence of the scars to the 
underlying tissue.  There was no loss of tissue underlying 
the scars.  There was minimal tenderness of the joint space 
to palpitation and no redness was noted.  With respect to 
motion of the knee, the veteran could extend the knee 
normally and he did that painlessly.  The veteran had 
difficulty in bending the knee, and could bend the knee to 
about 70 degrees, and the examiner could bend the knee 
further manually with minimal help from the veteran from 
70 degrees to 110 degrees without significant pain on the 
part of the veteran.  He was unable to help the examiner past 
70 degrees.  There was no abnormality to varus or valgus 
stress and no Drawer's or McMurray's signs could be elicited.  
There was minimal crepitus on the range of motion.  There was 
no change with repetitive motion.  

The assessment following the examination was post-traumatic 
degenerative joint disease, status post torn medial and 
lateral meniscus that were status post meniscectomy with a 
decreased range of motion.  There was noted to be a defect in 
the tibia by X-ray that was not apparent on clinical 
examination.  The examiner noted that he was asked to comment 
on the strength of the right leg and stated that the right 
leg strength was actually quite good within the range against 
resistance.  The examiner commented that the veteran was able 
to hold the leg in a position and able to walk as previously 
noted, although the leg does collapse against resistance.  He 
was able to maintain normal strength for a few seconds, but 
he quickly fatigues and does not hold the knee in an extended 
position, or in a flexed position for more than a few 
minutes.  Sensory examination showed decreased perception to 
light touch over the entire part of the right extremity from 
the knee distally.  The examiner also noted that the veteran 
had seemed to have no significant pain in the right knee, and 
although he complained of pain, the examiner did not 
demonstrate any pain with repetitive motion and there was no 
change in the range of motion with repetitive motion.  The 
examiner concluded by stating that, in his opinion, the 
veteran's service-connected knee problem was not contributing 
as much to the problems with the right lower extremity as was 
the veteran's cerebral vascular accident.  He stated that the 
instability of the knee, with a history of falling down, was 
certainly aggravated by the service-connected problems with 
the right knee, but could not be stated the degree to which 
this was present without resort to unfounded speculation.  He 
concluded by stating that it was as likely as not that there 
was some contribution of the service-connected problems in 
addition to the insult suffered from the cerebral vascular 
accident contributing to the problem. 

The veteran's vocational rehabilitation training folder 
includes an application for vocational rehabilitation 
received in February 2000.  A response to that letter dated 
in February 2000 indicated that the veteran's vocational 
rehabilitation benefits were discontinued in February 1996 
and invited the veteran to send a letter that explained why 
the reasons for his discontinuance would not longer interfere 
with a training program.  In April 2000, the veteran was 
scheduled for a meeting to discuss employment possibilities, 
job interests, training programs and any other questions.  
Handwritten notes from that meeting are contained in the 
vocational rehabilitation folder.  A counseling evaluation, 
or rehabilitation plan, was not contained in the folder.  

A statement from the veteran dated in April 2005 indicated 
that he had no other evidence to submit and requested that 
his appeal be acted upon as soon as possible.  

Law and Analysis

The veteran essentially contends that the current evaluation 
assigned for his service-connected right knee disability, 
excluding the arthritis of the right knee, does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

The veteran is currently in receipt of a 30 percent 
evaluation under 38 C.F.R. § 4.71(a) Diagnostic Code 5257.  
The 30 percent evaluation represents the highest schedular 
evaluation under that Diagnostic Code.  Higher evaluations 
are permitted with evidence of a certain degree of limitation 
of extension or ankylosis of the knee, but those Diagnostic 
Codes, since they pertain to limitation of motion, are 
applicable for evaluating the severity of the veteran's 
arthritis of the right knee which is evaluated based on the 
degree of limitation of motion.  Since the veteran has 
expressed satisfaction with the 10 percent evaluation 
assigned for his degenerative arthritis, the Diagnostic Codes 
applicable to limitation of motion are not for application in 
connection with this claim.  The only other Diagnostic Code 
that provides for a higher evaluation for a disability of the 
knee and leg is a 40 percent evaluation under Diagnostic 
Code 5262 for impairment of the tibia and fibula described as 
a nonunion with loose motion requiring a brace.

When the evidence of record is viewed in light of the 
schedular criteria, it is the Board's opinion that 
entitlement to an evaluation in excess of 30 percent for the 
residuals of the veteran's right knee injury is not 
warranted.  As mentioned above, the veteran is currently in 
receipt of the maximum schedular evaluation under Diagnostic 
Code 5257 and any limitation of motion in the veteran's right 
knee is attributable to the veteran's degenerative arthritis.  
The Board also notes that none of the medical records 
describe the veteran as having a nonunion of the tibia and 
fibula.  And while there is some instability of the knee, 
that instability is not described as particularly significant 
on any of the VA examinations or in the treatment records.  
While the veteran clearly has weakness of his right lower 
extremity, the most recent VA examination clearly indicates 
that the veteran's cerebral vascular accident is responsible 
for most of the weakness of the veteran's right lower 
extremity.  

The Board would also note that the veteran is currently in 
receipt of a combined 40 percent evaluation for disabilities 
of his knee, and that the maximum assignable combined 
evaluation would be 60 percent, commensurate with the 
amputation rule in 38 C.F.R. § 4.68, which provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for an amputation at the elective site, 
where an amputation to be performed.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5162 through 5164 which provide for a 60 
percent evaluation for an amputation of the thigh at the 
middle or lower third and for an amputation not improvable by 
prosthesis controlled by natural knee action.  

Given the function remaining in the veteran's right knee, the 
Board concludes that the currently assigned 30 percent 
evaluation accurately reflects the veteran's overall level of 
disability picture with respect to the residuals of the right 
knee injury, particularly when viewed with the addition of a 
10 percent evaluation for degenerative arthritis of the right 
knee, for a combined 40 percent evaluation representing the 
total functional impairment of the veteran's right knee.  The 
Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45, but finds that the current disability at issue does not 
manifest significant weakness as a result of the 
service-connected disability, as opposed to the cerebral 
vascular accident, and any limitation of motion, as indicated 
above, is due to the arthritis, rather than due to the 
residuals of the right knee injury and subsequent surgeries.  
Indeed, at the time of the December 2004 examination, the 
examiner indicated that the strength of the right leg was 
actually quite good against resistance, but indicated that 
the service-connected right knee problem was not contributing 
as much to the problems with the right lower extremity as was 
the veteran's cerebral vascular accident.  And, while the 
examiner conceded that instability was aggravated by the 
service-connected right knee disability, VA examinations have 
consistently shown little in the way of actual instability of 
the right knee.  Accordingly, the Board concludes that an 
evaluation in excess of 30 percent for residuals of a right 
knee injury is not established.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 30 percent for postoperative 
residuals of a right knee injury is denied.  



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


